Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 7/27/22 is acknowledged.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/22 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Interpretation
The Office asserts that terms and phrases like “adapted to,” “configured to/for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “adapted to” and “configured to/for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (“Wagner,” US Pub. No. 2011/0124130, previously cited and cited in IDS) in view of Perez et al. (“Perez,” US Pub. No. 2005/0004494, newly cited). 
As to claims 1 and 15, Wagner discloses a biological fluid transfer device adapted to receive a multi-component blood sample, the biological fluid transfer device comprising: a housing (e.g., the device in [0035] et seq.; substrate and cover in [0085]) comprising a transfer port (e.g., exit ports), a top surface, and a bottom surface, wherein the bottom surface defines an opening therethrough (e.g., [0055] et seq.), the opening of the housing being in fluid communication with the transport port (e.g., see drawings); a micro-needle device (e.g., [0058] et seq.) positioned adjacent the top surface of the housing (e.g., [0044], [0058], [0062], [0095] et seq.), a blood separation element disposed in the housing between the opening and the transfer port, the blood separation element comprises a filter configured to restrain a first component of the multi-component blood sample and allow a second component of the multi-component blood sample to pass therethrough. As to the wicking membrane, see e.g., [0062] et seq., which discloses the flow path can itself be constituted of a wicking material.  Thus, the wicking material would essentially be between the opening of the housing and the blood separation element. 
Regarding claims 1 and 15, while Wagner discloses the micro-needle device comprises a puncturing element in e.g., [0058] et seq., Wagner does not specifically disclose the puncturing element is movable between a pre-actuated position and a puncturing position.  Perez discloses in e.g., figs. 2A and [0079] et seq., a retracted position (“pre-actuated position”) where the lancet is fully received in the unit 100, and an extended position (“puncturing position”) in fig. 2B, where the lancet extends through the opening of the unit.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the puncturing element perform the pre-actuated position, and the puncturing position to insure a sufficient volume of body fluid is collected, tested and/or analyzed (e.g., [0080] et seq. of Perez). 
	As to claims 2, 16, and 17, see e.g., [0072] et seq.
As to claims 3-7 and 18, see [0035] et seq.
AS to claim 8-9, see e.g., [0055] et seq.
As to claims 13-14 and 19-20, see e.g., [0044] et seq.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Perez, as applied to claim 1 above, and further in view of Cao et al. (“Cao,” US Pub. No. 2010/0021910, newly cited). 
See Wagner and Perez above.
As to claims 10-12, while Wagner discloses the mixing channel, blood separation member, opening, and transport port, Wagner does not specifically disclose the claimed structural arrangement of the claimed features. Cao discloses in e.g., fig. 17, the mixing channel (e.g., 1706, lysis buffer from well 1702 is permitted to mix with the sample from sample well 1704) is disposed in the housing between the opening (e.g., 1702) and the blood separation member (e.g., 1708 cross-flow filtration region), and the blood separation member (e.g., 1708) is disposed in the housing between the mixing channel (e.g., 1706) and the transfer port (e.g., any opening to allow transfer of fluid(s)).  See e.g., [0105] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the claimed structural configuration because it would allow for the sample to be mixed with reagents, such as lysing reagents, and then filtered to remove the undesired components (e.g., [0105] of Cao).
Double Patenting
The prior nonstatutory double patenting rejections are maintained.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,342,471 and 1-16 of U.S. Patent No. 10,791,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims and the patented claims comprise substantially the same subject matter.  For example, examined claim 1 and patented claim 1 comprise “A biological fluid transfer device adapted to receive a multi-component blood sample, the biological fluid transfer device comprising: a housing having an inlet port and a transfer port comprising a valve or septum, the inlet port and the transfer port in fluid communication; a mixing channel in fluid communication with the inlet port and the transfer port and shaped to promote mixing of the multi-component blood sample; and a porous blood separation element disposed in the mixing channel between the inlet port and the transfer port, the porous blood separation element adapted to restrain a first component of the multi-component blood sample and allow a second component of the multi-component blood sample to pass therethrough.”  Furthermore, examined claim 1 comprises the sample stabilizer in claim 2, which reads on the sample stabilizer in patented claim 1; and the valve of examined claim 1 reads on the bellows of patented claim 1. 
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the pre-actuated position, and puncturing position, see modified rejection above. 
In response to applicant’s argument regarding the structural position of the wicking material, the Office respectfully disagrees.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I) and (II).  In e.g., [0062], Wagner discloses the wick can either be positioned at the end of the flow-path or the flow path can itself be constituted of a wicking material.  Thus, the wicking material would essentially be between the opening of the housing and the blood separation element.
In response to applicant’s argument regarding the transfer port comprises one of a valve or septum, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Here, the term, “transfer port” has no special definition in applicant’s specification, and thus “transfer port” is interpreted under the broadest reasonable interpretation standard.  In Wagner, the transfer port can essentially be, e.g., any opening that allows transfer of fluid.  Thus, Wagner’s valves in e.g., [0055], [0059], and/or [0060] properly reads on the transfer port comprises a valve. 
In response to applicant’s argument with regard to adhesives, the Office respectfully disagrees.  Wagner discloses in e.g., [0044], the devices are made by bonding the layers together, or by making laminates, which essentially includes an adhesive layer.  As to the peel-off layer, the term “peel-off” is a functional or intended use term, and because Wagner discloses a device made of multiple layers, essentially,  any layer of Wagner can be a peel-off layer. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/5/2022